Title: From George Washington to William Heath, 5 November 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Prackness Novr 5th 1780
                        
                        I have been favoured successively with your letters of the 30th & 31st Ulto and the 1st & 2d
                            inst. Inclosed you will receive a warrant for the money due on your account.
                        In respect to the removal of the chair, I am of opinion it ought neither to be taken up too soon, nor suffered
                            to remain too late, I could wish you to have every thing in readiness by the time you mention, & shall speak to
                            Colo. Tupper on the subject.
                        Previous to yours of the 1st Inst. I had requested you, to use your discretion in the execution of such of
                            the prisoners under sentence of death, as you considered proper objects for Capital punishment.
                        I have written to His Excellency Gover Clinton on the subjects of your Letter of the 2d. I am with great
                            esteem Dear Sir Your most Obedt servt 
                        
                            Go: Washington
                        
                        
                            P.S. Since writing the foregoing, your favr of the 3d has come to hand. Necessity must justify your
                                breaking in upon the reserved Flour. One hundred Barrels will go from hence or Morris Town in the Morning, and you
                                shall constantly have a part of what little we get. I would have you by all means press the Eastern States to send
                                forward their supplies. It is the States we must apply to and not the Commissaries, who are, upon the present
                                establishment, merely receivers of Stores. I have myself written to Governor Clinton. I will consider and give an
                                answer upon Spencers case. For the mean time have him well secured.
                        
                        
                            Go: Washington
                        
                    